Title: Editorial Note: The Recall of Edmond Charles Genet
From: 
To: 


    The Recall of Edmond Charles GenetEditorial Note
    The decision to demand Edmond Charles Genet’s recall less than three months after his arrival in Philadelphia as the French Republic’s first minister to the United States resulted from the irrepressible conflict between the Washington administration’s insistence on maintaining strict American neutrality during the War of the First Coalition and Genet’s mandate from his Girondin superiors to enlist American support for the French cause by all means short of formal belligerency—a clash exacerbated by the French minister’s impetuosity and the crosscurrents of American party politics.
The Girondin leaders who defined the objectives of Genet’s mission—the orator and publicist Brissot de Warville, the foreign minister Lebrun, and the finance minister Clavière—conceived of it as an integral part of the French Republic’s growing challenge to the old regime in Europe. Genet’s appointment under Brissot’s influence in November 1792 to succeed Louis XVI’s last minister to the United States, Jean Baptiste Ternant, was one sign of the beginning of a more radical phase in France’s war with Austria and Prussia. Over the next few months, with Girondins in the forefront, the National Convention embarked on a crusade to spread revolutionary republicanism through Europe that brought Great Britain, the Netherlands, Spain, and a number of lesser European powers into the Austro-Prussian coalition against France starting early in 1793 (Claude Perroud, ed., J.-P. Brissot: Correspondance et Papiers [Paris, 1911], 380; Woodfin, “Citizen Genet,” 60–72; T. C. W. Blanning, The Origins of the French Revolutionary Wars [London and New York, 1986], 99–112, 135–49).
Genet was dispatched to the United States in anticipation of the war with Great Britain and Spain to which the Girondins realized their policies were leading. In the event of hostilities with these two powers, which would give the current European conflict a new maritime dimension, the Girondins were confident that France could count on the support of her sister republic across the Atlantic. Since the United States lacked a navy and its small army was hard-pressed to deal with hostile Indians in the Northwest Territory, the Girondins realized that the United States could best serve the French cause as a neutral supplier of provisions to France and her West Indian colonies. But, while counting on the United States to fulfill this function, the Girondins also hoped that it would help to offset the expected British and Spanish war effort in Europe by supporting French plans to subvert British and Spanish imperial power in America (Turner, CFM, 201; “Rapport sur la Mission du Citoyen Genet,” [Jan. 1793], AMAE: CPEU, xxxvii; “Observations sur les reproches fait au  Citoyen Genet,” same, endorsed in a different hand as written “mai 1793,” but actually composed shortly after the French government received the American demand for Genet’s recall on 8 Oct. 1793).
Girondin hopes that the United States would join with France in helping to expand what they called the “Empire de la Liberté” were clearly enunciated in the instructions from the Ministry of Foreign Affairs and the Ministry of Public Contributions that Genet carried with him when he sailed for America in mid-February 1793. Drafted under the influence of Brissot, Lebrun, Clavière, and perhaps Genet himself, and approved by the Provisional Executive Council on 4 and 17 January 1793—two weeks before the National Convention declared war on Great Britain and the Netherlands and approximately seven weeks before it declared war on Spain—the instructions directed Genet to achieve a high degree of American cooperation with the French war effort. They envisioned the prompt payment in advance of about two-thirds of the estimated $4,400,000 still outstanding on America’s Revolutionary War debt to France, as calculated by the French government, and the purchase with this money of arms and food supplies in the United States for the French Republic and its colonies in the West Indies. They offered the United States a comprehensive new commercial treaty under which the citizens of both nations would enjoy the benefits of mutual naturalization in trade. They anticipated the use of the United States as a base for French privateering by insisting on strict compliance with articles in the 1778 commercial treaty obliging the United States to prevent the enemies of France from fitting out privateers or selling prizes in American ports, while assuming a more dubious right under that treaty to fit out French privateers in these ports. Finally, the instructions authorized Genet—with or without official American approval—to use United States territory as a base of operations for French efforts to liberate Canada from Great Britain and Louisiana from Spain, for which he was empowered to enlist American citizens and Indians alike in French service. To secure American support for these ambitious designs, the instructions held out to the United States the prospect of enjoying along its western borders the presence of a Louisiana freed from Spanish rule, obtaining the right to navigate the Mississippi currently denied it by Spain, and possibly acquiring Canada. Although Genet was not instructed to ask the United States to honor its obligation under the 1778 treaty of alliance to help defend the French West Indies against enemy attack, he was otherwise expected to obtain a level of American support for the French war effort that almost certainly would have embroiled the nation in hostilities with the British and Spanish empires (Enclosures Nos. 1 and 3 listed at Genet’s third letter to TJ, 22 May 1793; Genet to TJ, 23 May 1793, and note; Turner, CFM, 202–11; Aulard, Recueil, i, 393–4, 397–9, 478; Woodfin, “Citizen Genet,” 73–9; F. A. Aulard, “La Dette Américaine envers la France,” Revue de Paris, xxx [1925], 537).
Genet’s instructions were based upon a serious misunderstanding of the federal Constitution that was destined further to bedevil his mission. By designating Genet as minister to the “Congrès des Etats Unis de l’Amérique Septentrionale” and directing him to negotiate the proposed commercial treaty with the “Ministres du Congrès,” the instructions signified that the Girondins failed to appreciate the dramatic structural changes in the American government brought about by the transition from the Articles of Confederation to the Constitution of 1787. As Genet demonstrated again and again during his ministry in America, he and his Girondin superiors both assumed that under the Constitution,  as under the Articles, the President was merely the agent of Congress and that therefore even in foreign policy his decisions were provisional until ratified by the national legislature (Turner, CFM, 202, 203–4; Memorandum of a Conversation with Edmond Charles Genet, 10 July 1793; Genet to TJ, 18 Sep. 1793).
Genet’s zealous adherence to his instructions quickly brought him into open conflict with the Washington administration’s decision to follow a policy of strict neutrality toward the warring European nations. Soon after Genet arrived in Philadelphia on 16 May 1793, he learned through one of Jefferson’s last letters to Ternant that the federal government condemned as violations of American neutrality the fitting out of French privateers in American ports, the enlistment of American citizens in French service, and the exercise of admiralty jurisdiction by French consuls—activities the new French minister had begun, before the issuance of the Proclamation of Neutrality, during his stay in Charleston, where he had first arrived on 8 April 1793. Although this news was offset to some extent by the federal government’s adherence to its treaty obligations to allow other French privateers and warships to bring their prizes into American ports, while forbidding the enemies of France to arm privateers or bring prizes within the jurisdiction of the United States, Genet was dealt a quick succession of other staggering blows during his first month in Philadelphia. The Washington administration decided on 20 May to order all French privateers fitted out in the United States to depart from American ports, thus threatening further to weaken France’s maritime efforts against its enemies. Contrary to Jefferson’s wishes, the President and the Cabinet studiously avoided taking any action on the overtures for a new commercial treaty with France that Genet made three days later, thus frustrating Girondin hopes for drawing the two republics closer together in a common struggle against the forces of monarchy. And on 11 June Jefferson informed Genet of the government’s rejection of the minister’s request for a substantial advance payment on the American debt to France, thereby depriving him of the one monetary resource on which the Girondins had counted both to finance his mission and to purchase arms and food supplies in the United States for the beleaguered French Republic and its West Indian colonies (Memorials from George Hammond, 8 May 1793; TJ to Ternant, 15 May 1793; Notes on the Citoyen Genet and Its Prizes, 20 May 1793; Genet to TJ, 22, 23 May 1793; TJ to Madison, 27 May 1793; TJ to Genet, 5, 11 June 1793; TJ to Washington, 6 June 1793, Document v of a group of documents on Jefferson and the American debt to France, at 3 June 1793; Notes of Cabinet Meeting on a Commercial Treaty with France, 23 Aug. 1793; Archives Parlementaires, 1st ser., lix, 18–19).
As Girondin dreams of a close partnership between the two republics foundered on the imperatives of American neutrality, Genet, imbued with a zeal for revolutionary republicanism, began as early as May 1793 to challenge the administration’s neutrality policy and seek to mobilize popular support for greater American assistance to the French war effort. Accordingly he defiantly insisted to Jefferson that France was entitled by treaty, by natural right, or by international law to fit out privateers in the United States, to enlist Americans in French service, and to exercise consular admiralty jurisdiction in American ports, while refusing to accede to American demands that he halt these practices. He denied the President’s authority to decide neutrality issues without congressional approval and claimed an ultimate right to appeal from the executive and the legislature to the American people. He insinuated that Washington  had succumbed to British influence in formulating American neutrality—a perception shaped in part by Jefferson’s private revelations to him of pro-British sentiment in the Cabinet—and charged that the United States ignored British seizures of French goods on American ships. He openly aligned himself with the Republican opposition in Philadelphia, attending various Republican civic feasts, patronizing the Democratic Society of Pennsylvania, assuming the presidency of the Société Française des Amis de la Liberté et de l’Egalité in the national capital, and agitating for an early session of Congress to reconsider neutrality policy. More circumspectly, he proceeded with ultimately abortive plans—which he communicated unofficially to Jefferson—to use the United States as a base for French efforts to subvert British and Spanish rule in Canada and Louisiana. Genet’s defiance of the Washington administration came to a head during the first half of July 1793 when, in undisguised contempt of the federal government’s ban on this practice, he had the British prize Little Sarah fitted out as a French privateer in Philadelphia, ignored a request by Jefferson to keep the ship in port until Washington returned from Mount Vernon and examined the case, and threatened to appeal from the President to the American people for vindication of his actions (Genet to TJ, 27 May, 8, 14, 22 June, 9, 25 July, 18 Sep. 1793; Notes of Cabinet Meeting and Conversations with Edmond Charles Genet, 5 July 1793; TJ to Madison, 7 July 1793; Cabinet Opinions on the Little Sarah, 8 July 1793, and note; Turner, CFM, 216–17, 221, 245; “Rapport du Citoyen Genet … sur son Voyage et sa Réception populaire dans les Etats Unis de l’Amérique,” [14 July 1793], AMAE: CPEU, xxxviii; Woodfin, “Citizen Genet,” 231–9, 304–11).
Genet’s flagrant show of disrespect for federal authority during the Little Sarah affair led the Washington administration to consider asking the French government to recall its minister. The President and the Cabinet resolved the issue during a series of meetings in July and August 1793 for which Jefferson’s confidential memorandums in what later became the “Anas” provide the most detailed record. At a Cabinet meeting on 12 July 1793, when the Little Sarah still had not put out to sea, Alexander Hamilton, who wished to take advantage of Genet’s defiance of American neutrality to distance the United States from France and weaken the rising Republican party, urged that the government ask France to recall Genet. Henry Knox, who shared Hamilton’s objectives, advocated that it also forbid him to act as minister while this request was pending. Jefferson, who wished to preserve friendly relations with France and avoid any political damage to Genet’s Republican supporters, countered by suggesting that the government communicate his correspondence with the French minister to the French government with friendly observations, possibly in the hope that Genet would then be instructed to respect American neutrality. But shortly after the Cabinet adjourned without reaching a decision on any of these proposals, Genet irreversibly tipped the balance of opinion in favor of his recall by sending the Little Sarah out to sea before Washington could determine its status within the framework of American neutrality (Notes on Neutrality Questions, 13 July 1793).
This latest act of defiance shifted the Cabinet’s focus of attention from the wisdom of requesting Genet’s recall to the manner of bringing it about. On 23 July Washington informed the Cabinet that he favored the recall of Genet as well as the preservation of friendly relations with France. The President, who still viewed the French alliance as a cornerstone of American diplomacy, then proposed that the government send to Gouverneur Morris, for submission to  the proper authorities in Paris, Genet’s entire correspondence with Jefferson and a strong representation setting forth Genet’s transgressions against American neutrality and, with expressions of friendship for the French nation, insisting on the appointment of a new minister. He also suggested that in the meantime the American government demand that Genet either leave the United States or suspend his diplomatic mission. While approving all of Washington’s proposals, Hamilton strongly urged that the government also “lay the whole proceedings” with “proper explanations” before the American people in order to prevent Genet and his American supporters from capitalizing upon popular sympathy for the French cause and undermining the nation’s confidence in the Washington administration. Although Knox seconded Hamilton’s criticisms of Genet’s American partisans while Jefferson remained uncharacteristically silent, the Cabinet adjourned without reaching a decision on the issue of recall, evidently because Edmund Randolph had left the meeting to attend to other business, probably the trial of Gideon Henfield (see note to Memorial from Genet, 27 May 1793). Two days later the President directed Jefferson to prepare his correspondence and a record of his official conversations with Genet, together with relevant portions of his correspondence with British minister George Hammond, for review by the Cabinet. After Jefferson’s correspondence with Genet was read on 1 August with Randolph present, the Cabinet unanimously agreed to transmit it to the Provisional Executive Council along with a letter to Morris describing the French minister’s conduct and demanding his recall. Jefferson suggested that he phrase this demand delicately, but the other members of the Cabinet insisted that he do so peremptorily. The Cabinet then rejected a proposal by Knox to expel Genet from the United States, a course that had once been supported by Washington and Hamilton. Instead the President and the rest of the Cabinet decided to notify Genet of the application for his recall, despite Jefferson’s warning that this would make the French minister “extremely active in his plans and engender confusion” (Notes of Cabinet Meeting on Edmond Charles Genet, 23 July, 1 Aug. 1793; Washington to TJ, 25 July 1793, and note; Cabinet Opinions on Edmond Charles Genet, 23 Aug. 1793).
The general agreement in the Cabinet over the manner of demanding Genet’s recall quickly gave way to a conflict over a renewed effort by Hamilton to discredit the French Republic and its Republican supporters in America. With Jefferson and Randolph on one side and Knox and Washington on the other, the Cabinet spent much of its time on 1 and 2 August debating a proposal by Hamilton for a public statement to the American people emphasizing that Genet’s challenge to American neutrality and his alignment with the Republican opposition were parts of a systematic French revolutionary strategy of stirring up popular discontent in order to subvert governments opposed to France. Aware that the proposed statement might jeopardize popular support for the French Revolution and the Republican party, Jefferson, with the backing of Randolph, who valued the French alliance as the sheet anchor of American diplomacy and was keenly sensitive to the political implications of the overwhelming popular support the French Revolution enjoyed in America, argued that the proposed appeal would deeply divide the American people and precipitate a diplomatic crisis with France. Although Knox and Washington supported Hamilton, in the end the President decided to wait until events showed whether such a statement was imperative. Soon thereafter, spurred on by Hamilton-inspired revelations about Genet’s threat to appeal from the President to the  people, Washington began to receive numerous popular addresses criticizing the French minister’s defiance of him and expressing wholehearted support for his administration’s neutrality policy. Reassured that Genet’s efforts to mobilize popular opinion against him had failed, Washington decided that Hamilton’s proposed public statement was unnecessary (Notes of Cabinet Meeting on Edmond Charles Genet, 1, 2 Aug. 1793; TJ to Madison, 3, 11, 18 Aug. 1793; Hamilton to Rufus King, [23–24 Aug. 1793], Syrett, Hamilton, xv, 267; Opinion of Randolph, 6 May 1793, DLC: Washington Papers; Ammon, Genet Mission, 102–3, 113–19, 132–46).
Having helped to thwart Hamilton’s proposed statement, Jefferson turned to the task of drafting the letter to Morris demanding Genet’s recall. Hamilton and Randolph both advised Jefferson to emphasize Genet’s challenge to American neutrality and disrespect for constituted authority, but Hamilton went further and urged Jefferson also to stress Genet’s interference in domestic politics (Document I below). Responding to his own imperatives, and mindful of the President’s preference for a statement distinguishing between the French nation and its agent, Jefferson produced a masterful letter written in the spirit of the advice offered by Randolph, who, taking note of the many American supporters of the French Revolution, insisted that the justification for demanding Genet’s recall must be based solely on his official communications to the executive in order to “satisfy the American mind; which constitutes the soul of our government” (Randolph to TJ, 4 Aug. 1793).
  Working on the project between 6 and 15 August, Jefferson drafted the letter with an eye to two audiences—the French government, to which it would be submitted in the first instance, and the American public, to whom he assumed it would eventually be disclosed, as indeed it was after Washington transmitted it to Congress early in December 1793 as part of a larger body of evidence justifying the French minister’s recall that was published later the same month, together with a selection of Jefferson’s correspondence with Hammond and Thomas Pinckney concerning British violations of the Treaty of Paris and American neutral rights (TJ’s first letter to Madison, 11 Aug. 1793; TJ to Washington, [ca. 18–19 Aug. 1793]; Message). While justifying the demand for Genet’s recall on the grounds of his repeated opposition to American neutrality and disrespect for the office and person of the President, Jefferson crafted the letter so as to absolve France of any responsibility for this behavior and to avoid a diplomatic crisis with that nation, attributing Genet’s improprieties instead to his own willfullness and making no mention of his domestic political entanglements apart from the French minister’s insistence that the President was bound to consult with Congress in formulating American neutrality (Document iv below).
Jefferson’s draft was reviewed unofficially by Washington and officially by the President and the Cabinet. On 6 August Washington met with Jefferson and approved his defense of the Proclamation of Neutrality in a first and now missing draft of the letter. On 15 and 20 August the President and the Cabinet carefully reviewed the existing draft, and perhaps in preparation for the first of these meetings Jefferson wrote a brief analysis of the letter to facilitate its presentation to his colleagues (Document iii below). Possibly in response to the Cabinet’s initial review, Jefferson considered but decided against inserting criticism of Genet’s assumed right to appeal from the President to the American people, though he did incorporate language clarifying some parts of his rebuttal of Genet’s assertions of a right to fit out French privateers in American ports,  enlist American citizens in French service, and subject French prizes to the exclusive admiralty jurisdiction of French consuls (TJ’s first letter to Madison, 11 Aug. 1793; Documents ii and iv below, especially notes 13–15, 22, and 27–30 to the latter). But with American public opinion now beginning to swing against Genet, the main source of contention turned upon a few phrases in the draft that might be construed as slighting the nations at war with France, especially one in which Jefferson had written that any serious conflict between the French and American republics would produce the spectacle of “liberty warring on herself.” Hamilton and Knox called for the deletion of these phrases lest they offend the allies, and the same concern drove Randolph to urge the elimination as well of any expressions of friendship for France—an extreme proposal that won no other support and illustrated those frequent oscillations in the Cabinet that Jefferson found so maddening in Randolph. Although Washington supported Jefferson’s resistance to these proposed changes, in the end the President agreed to abide by the majority decision of the Cabinet, which determined on 20 August to leave out the offending phrases (Document IV below and notes 12, 36–40, 42–5 thereto; TJ to Madison, 18 Aug. 1793; Notes of Cabinet Meeting on Edmond Charles Genet, 20 Aug. 1793).
Though Jefferson complained bitterly about these deletions, the core of the final text was substantially the same as his draft—a stern demand for Genet’s recall accompanied by warm expressions of American friendship for France and an almost complete absence of any mention of Genet’s embroilment in domestic politics. “It was,” as Dumas Malone observed, “one of the ablest and most skillful of all his diplomatic papers.” Meeting on 23 August, the President and the Cabinet decided to backdate the letter to 16 August, so as to correspond with the date of the last enclosure, and approved another letter from Jefferson to Morris expressing American willingness to negotiate a new commercial treaty with a more suitable French minister. Several days later Jefferson dispatched these letters and supporting documents to France by an express vessel. With the Cabinet’s approval, Jefferson waited almost two weeks before notifying Genet of this action, so as to make it impossible for the French minister to have this critical missive intercepted before it reached France (Notes of Cabinet Meeting on a Commercial Treaty with France, 23 Aug. 1793; TJ to Washington, 22 Aug. 1793; Cabinet Opinions on Edmond Charles Genet, 23 Aug. 1793; TJ to Gouverneur Morris, [23] Aug. 1793; TJ to Delamotte, 26 Aug. 1793; TJ to Genet, [7 Sep. 1793], and note; Malone, Jefferson, iii, 126, 128).
Jefferson’s letter of recall and its supporting documentation had a dramatic impact on the Jacobin leaders in Paris who had ousted the Girondins from power in June 1793. Since then the Jacobins had been increasingly critical of Genet’s failure to obtain much-needed American provisions for France and distressed by his open conflict with the Washington administration, even to the point of considering a proposal in September 1793 to send a two-man commission to the United States to assist him in resolving both problems. At the same time, they also became more and more convinced that the Girondin party that had dispatched Genet to America had been engaged in a long-standing conspiracy to destroy French republican liberty and unity, a belief that led to the presentation to the National Convention a few days before Jefferson’s letter arrived in Paris of an omnibus indictment charging forty-one Girondin leaders with various counts of treason to the revolutionary cause and the subsequent public trial and execution of a number of them. With its graphic portrayal of Genet’s strong resistance to American neutrality and its hints about the secret springs of  Genet’s actions, Jefferson’s letter to Morris convinced the preternaturally suspicious Jacobins that Genet was a key part of the alleged Girondin counterrevolutionary plot. Thus, when Morris presented the demand for Genet’s recall on 8 October to Deforgues, the Jacobin foreign minister promptly assured him that France would recall Genet, and two days later, after reading Jefferson’s letter and documentation, further promised that the French government would punish Genet for his criminal conduct in America. A day later the Jacobin-dominated Committee of Public Safety officially confirmed Genet’s recall and decided to replace him with a four-man commission that was directed to disavow the “conduite criminelle de Genet et de ses complices” and ship him back to France for punishment. In the following month, in order to justify Genet’s recall to the French people, the Committee of Public Safety portrayed him, through an officially authorized pamphlet by the Jacobin publicist Ducher and a report to the National Convention by the Jacobin leader Robespierre, as a participant in a Girondin plot to alienate the United States from France through a deliberately overzealous challenge to American neutrality (Thomas Paine to Bertrand Barère, 13 Sep. 1793, AMAE: CPEU, xxxviii; “Remarques sur les Etats-unis,” 13 Sep. 1793, same; Morris to TJ, 10, 19 Oct. 1793; Morris to Washington, 19 Oct., 12 Nov. 1793, DLC: Washington Papers; Turner, CFM, 228–31, 283–6, 308–9, 313–14; G. J. A. Ducher, Les Deux Hémisphères [Paris, 1793], passim; Moniteur, 12, 18 Nov. 1793; Archives Parlementaires, 1st ser., lxxix, 380; Aulard, Recueil, vii, 359–60; M. J. Sydenham, The Girondins [London, 1961], 21–8; Paul Mantoux, “Le Comité de Salut public et la mission de Genet aux États-Unis,” Revue d’Histoire Moderne et Contemporaine, xiii [1909–10], 5–29). It is supremely ironic that Jefferson’s letter of recall achieved his primary objective of averting a diplomatic crisis with France at the cost of convicting Genet in the minds of his Jacobin superiors as an agent of counterrevolution—the very last offense of which he stood accused in American eyes.
Fortunately for the disgraced French minister, the magnanimity of the President enabled him to escape the likely fate that awaited him at the hands of Jacobin revolutionary justice in Paris. When the French commissioners finally reached Philadelphia late in February 1794, seven weeks after Jefferson’s retirement as Secretary of State, his successor Edmund Randolph assured them in Washington’s name that the United States government considered Genet’s dismissal to be sufficient atonement for his transgressions and refused to comply with their demands for his arrest (Randolph to Washington, 21, 23 Feb. 1794, DLC: Washington Papers). Genet thereupon took up political asylum in the United States, married Cornelia Tappen Clinton, a daughter of Governor George Clinton of New York, in November 1794, and settled comfortably into the life of a gentleman farmer and amateur scientist in that state, where he died in 1834.
